                                           Case 3:20-cv-02041-CRB Document 6 Filed 04/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PETER JOHN ARENDAS, #36554,                         Case No. 20-cv-02041-CRB (PR)
                                   8                   Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9            v.

                                  10    KEITH ALTIZER,
                                  11                   Defendant(s).

                                  12          Plaintiff has filed a letter advising the clerk that he “will be dismissing” this action “as per
Northern District of California
 United States District Court




                                  13   FRCP41(a)(1)(A)” and that “this letter should suffice as per the rule.” Letter (ECF No. 5) at 1.

                                  14   The letter is construed as a notice of voluntary dismissal under Federal Rule of Civil Procedure

                                  15   41(a)(1)(A)(i) and, pursuant thereto, the action is DISMISSED without prejudice. See American

                                  16   Soccer Co. v. Score First Enters., 187 F.3d 1108, 1110 (9th Cir. 1999) (plaintiff’s “absolute right”

                                  17   to dismiss his action voluntarily before defendants serve answer or motion for summary judgment

                                  18   leaves no role for court to play).

                                  19          The clerk is directed to close the case and terminate all pending motions as moot.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 24, 2020

                                  22                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                           Case 3:20-cv-02041-CRB Document 6 Filed 04/24/20 Page 2 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PETER JOHN ARENDAS,
                                   7                                                          Case No. 3:20-cv-02041-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        KEITH ALTIZER,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on April 24, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Peter John Arendas ID: 36554
                                       Shasta County Jail
                                  21   1655 West Street
                                       Redding, CA 96001
                                  22

                                  23
                                       Dated: April 24, 2020
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
